Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of May 3, 2010, by and between (i) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and (ii) NMT MEDICAL, INC., a Delaware corporation
(“NMT”) and NMT HEART, INC., a Delaware corporation (“Heart”, and together with
NMT, individually and collectively, jointly and severally, the “Borrower”) each
with offices located at 27 Wormwood Street, Boston, Massachusetts 02210.

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of June 26, 2009,
evidenced by, among other documents, (i) a certain Loan and Security Agreement
dated as of June 26, 2009, between Borrower and Bank (as amended, the “Loan
Agreement”) and (ii) a certain Export Import Bank Loan and Security Agreement,
dated as of June 26, 2009 (the “EXIM Loan Agreement”). Capitalized terms used
but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement, the EXIM Loan Agreement and in
those certain Intellectual Property Security Agreements, each dated as of
June 26, 2009, by and between Bank, Heart and NMT (collectively, the “IP
Agreements” and together with any other collateral security granted to Bank, the
“Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.2(a)(iii) thereof, in its entirety:

“(iii) as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited, consolidated and consolidating financial
statements;”

and inserting in lieu thereof the following:

(iii) as soon as available, and in any event within thirty (30) days after the
end of each month (other than the month of January in any year), monthly
unaudited, consolidated and consolidating financial statements;

 

  2 The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.9 thereof, in its entirety:

“6.9 Financial Covenants.

Maintain at all times, to be certified by the Borrower as of the last day of
each month, unless otherwise noted, on a consolidated basis with respect to
Borrower and its Subsidiaries, unless otherwise noted:

(a) Minimum Liquidity. Liquidity of the Borrower of not less than Two Million
Five Hundred Thousand Dollars ($2,500,000).

 

1



--------------------------------------------------------------------------------

(b) Minimum Tangible Net Worth. Tangible Net Worth of not less than (i) from the
Effective Date through May 31, 2010, One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000), (ii) from June 1, 2010 through August 31, 2010, One
Million Two Hundred Fifty Thousand Dollars ($1,250,000), (iii) from September 1,
2010 through November 30, 2010, One Million Dollars ($1,000,000), and (iv) from
December 1, 2010 and thereafter, One Million Two Hundred Fifty Thousand Dollars
($1,250,000), which requirements shall increase (i) by an amount equal to
seventy percent (70%) of proceeds received by the Borrower from the issuances of
equity after the Effective Date and the principal amount of Subordinated Debt,
and (ii) quarterly, beginning with the fiscal quarter ended September 30, 2009,
by an amount equal to seventy-five percent (75%) of positive Net Income for the
fiscal quarter then ended.”

and inserting in lieu thereof the following:

“6.9 Financial Covenants.

Maintain at all times, to be certified by the Borrower as of the last day of
each month, unless otherwise noted, on a consolidated basis with respect to
Borrower and its Subsidiaries, unless otherwise noted:

(a) Minimum Liquidity. Liquidity of the Borrower of not less than Three Million
Seven Hundred Fifty Thousand Dollars ($3,750,000).

(b) Profitability. A minimum quarterly positive Net Income of (maximum net loss)
of at least (no greater than) the amounts listed below for each fiscal quarter
listed below:

 

Quarterly Period Ending

   Minimum Net Income (maximum
net loss)  

March 31, 2010

   $ (4,250,000 ) 

June 30, 2010

   $ (4,000,000 ) 

September 30, 2010

   $ (3,500,000 ) 

December 31, 2010

   $ (3,000,000 ) 

March 31, 2011, and each quarterly period ending thereafter

   $ (2,500,000 )” 

 

  3 The Loan Agreement shall be amended by deleting the following definition,
appearing in Section 13.1 thereof:

““Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
minus (a) any amounts attributable to (i) goodwill, (ii) intangible items
including unamortized debt discount and expense, Patents, Trademarks,
Copyrights, and research and development expenses except prepaid expenses,
(iii) notes, accounts receivable and other obligations owing to Borrower from
its officers or other Affiliates, and (iv) reserves not already deducted from
assets, minus (b) Total Liabilities, plus (c) Subordinated Debt.”

 

2



--------------------------------------------------------------------------------

  4 The Loan Agreement shall be amended by deleting the following definition,
appearing in Section 13.1 thereof:

““Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any, for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Borrower and its Subsidiaries
for such period taken as a single accounting period.”

and inserting in lieu thereof the following:

““Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any, for any period as at any date of determination, the net
profit (or loss), exclusive of any extraordinary gains and any gains or losses
due to mark-to-market changes in the value of Borrower’s warrants, after
provision for taxes, of Borrower and its Subsidiaries for such period taken as a
single accounting period.”

 

  5 The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

4. FEES. Borrower shall pay to Bank a modification fee equal to Five Thousand
Dollars ($5,000), which fee shall be due on the date hereof and shall be deemed
fully earned as of the date hereof. Borrower shall also reimburse Bank for all
legal fees and expenses incurred in connection with this amendment to the
Existing Loan Documents.

5. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the IP Agreements, and acknowledges, confirms and agrees that said IP Agreements
contains an accurate and complete listing of all Intellectual Property
Collateral as defined in each IP Agreement, shall remain in full force and
effect. Notwithstanding the terms and conditions of the IP Agreements, the
Borrower shall not register any Copyrights or Mask Works in the United States
Copyright Office unless it: (i) has given at least fifteen (15) days’
prior-written notice to Bank of its intent to register such Copyrights or Mask
Works and has provided Bank with a copy of the application it intends to file
with the United States Copyright Office (excluding exhibits thereto);
(ii) executes a security agreement or such other documents as Bank may
reasonably request in order to maintain the perfection and priority of Bank’s
security interest in the Copyrights proposed to be registered with the United
States Copyright Office; and (iii) records such security documents with the
United States Copyright Office contemporaneously with filing the Copyright
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank a copy of the Copyright application(s) filed with the United
States Copyright Office, together with evidence of the recording of the security
documents necessary for Bank to maintain the perfection and priority of its
security interest in such Copyrights or Mask Works. Borrower shall provide
written notice to Bank of any application filed by Borrower in the United States
Patent Trademark Office for a patent or to register a trademark or service mark
within thirty (30) days of any such filing.

6. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower is not
a party to, nor is bound by, any license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
Borrower shall provide written notice to Bank within ten (10) days of entering
or becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. In addition,
the Borrower hereby certifies that no Collateral is in the possession of any
third party bailee (such as at a warehouse). In the event that Borrower, after
the date hereof, intends to store or otherwise deliver the Collateral to such a
bailee, then Borrower shall first receive, the prior written consent of Bank and
such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of the date hereof, and acknowledges, confirms
and agrees the disclosures and information Borrower provided to Bank in the
Perfection Certificate has not changed, as of the date hereof.

 

3



--------------------------------------------------------------------------------

7. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

12. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

14. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the Commonwealth of Massachusetts in any
action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

 

4



--------------------------------------------------------------------------------

15. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER: NMT MEDICAL, INC. By  

/s/ Richard E. Davis

Name:   Richard E. Davis Title:   Chief Operating Officer NMT HEART, INC. By  

/s/ Richard E. Davis

Name:   Richard E. Davis Title:   President BANK: SILICON VALLEY BANK By  

/s/ Michael Quinn

Name:   Michael Quinn Title:   Vice President

 

6



--------------------------------------------------------------------------------

EXHIBIT A TO FIRST LOAN MODIFICATION AGREEMENT

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK    Date:   

 

FROM:   NMT MEDICAL, INC. AND NMT HEART, INC.      

The undersigned authorized officer of NMT Medical, Inc. and NMT Heart, Inc.
(collectively, jointly and severally, the “Borrower”) certifies, in such
capacity, that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                                          with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned Responsible
Officer in such capacity certifies that these are prepared in accordance with
GAAP consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned Responsible Officer in such
capacity acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Monthly financial statements with Compliance Certificate    Monthly
within 30 days    Yes    No Annual financial statement (CPA Audited) + CC    FYE
within 150 days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing
with SEC    Yes    No

A/R & A/P Agings (including EXIM), Deferred Revenue

report and Inventory report

   Monthly within 15 days    Yes    No Transaction Reports    Weekly, on the
last Business Day of each week (monthly, within 30 days when no outstanding
Credit Extensions) and with each request for a Credit Extension    Yes    No
Projections    30 days prior to FYE and as amended, in each case as approved by
Borrower’s board of directors    Yes    No The following Intellectual Property
was registered after the Effective Date (if no registrations, state “None”)

 

 

Financial Covenant

   Required    Actual    Complies

Maintain at all times:

        

Minimum Liquidity

   $ 3,750,000    $                 Yes    No

Profitability

   *      $                 Yes    No

 

* See Section 6.9(b)

 

7



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

NMT Medical, Inc.     BANK USE ONLY NMT Heart, Inc.           Received by:  

 

      AUTHORIZED SIGNER By:  

 

    Date:  

 

Name:  

 

      Title:  

 

    Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:            Yes        No

 

8



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

 

II. LIQUIDITY (Section 6.9(a))

Required: Liquidity of not less than Three Million Seven Hundred Fifty Thousand
Dollars ($3,750,000) at any time.

Actual:

 

A.    Borrower’s unrestricted cash at Bank    $              B.    Availability
Amount    $              C.    LIQUIDITY (line A plus line B)    $             

Is line C equal to or greater than or equal to $3,750,000?

 

              No, not in compliance                  Yes, in compliance

 

9



--------------------------------------------------------------------------------

II. Profitability (Section 6.9(b))

Required:             See Section 6.9(b).

Actual:

 

A.    Quarterly net Income (net loss)    $             

Is line A equal to or greater than (not less than)$             ?

 

              No, not in compliance                  Yes, in compliance

 

10